 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM MERCER,                                         Case No. 1:19-cv-00267-EPG (PC)

12                        Plaintiff,
                                                              ORDER TRANSFERRING CASE TO THE
13            v.                                              CENTRAL DISTRICT OF CALIFORNIA

14    BACON, et al.,
15                        Defendants.
16

17           Plaintiff is a federal prisoner proceeding pro se in this civil rights action.

18           The federal venue statute requires that a civil action, other than one based on diversity

19   jurisdiction, be brought in: “(1) a judicial district in which any defendant resides, if all defendants

20   are residents of the State in which the district is located; (2) a judicial district in which a

21   substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

22   of property that is the subject of the action is situated; or (3) if there is no district in which an
23   action may otherwise be brought as provided in this section, any judicial district in which any
24   defendant is subject to the court's personal jurisdiction with respect to such action.” 28 U.S.C.
25   § 1391(b).
26           In this case, it appears that none of the defendants reside in this district. Additionally, the
27   claims arose in San Bernardino County, which is in the Central District of California. Therefore,
28
                                                          1
 1   this action should have been filed in the United States District Court for the Central District of

 2   California. In the interest of justice, a federal court may transfer an action filed in the wrong
 3   district to the correct district. 28 U.S.C. § 1406(a).
 4          Accordingly, in the interest of justice, IT IS HEREBY ORDERED that this action is

 5   transferred to the United States District Court for the Central District of California.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     March 1, 2019                                /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
